Denied and Opinion Filed December 4, 2018




                                             S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-18-01418-CV

                     IN RE JENNIFER CARAWAY, LEE BROOKE,
                 AND AVIDEL MEDICIAL MANAGEMENT, INC., Relators

                   Original Proceeding from the 366th Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No. 417-05808-2018

                                MEMORANDUM OPINION
                            Before Justices Bridges, Brown, and Boatright
                                     Opinion by Justice Bridges
        In this original proceeding, relators seek a writ of mandamus directing the trial court to

vacate orders denying relators’ requests for expedited discovery and for protective order and issue

orders granting relators’ requests for expedited discovery and for protective order. To be entitled

to mandamus relief, a relator must show both that the trial court has clearly abused its discretion

and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,

135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we conclude relators have

not shown a clear abuse of discretion. Accordingly, we deny relators’ petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines

relator is not entitled to the relief sought).

                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE
181418F.P05